                    Case 20-31362               Doc 1        Filed 05/14/20 Entered 05/14/20 16:12:39                               Desc Main
                                                               Document     Page 1 of 17

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MINNESOTA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Marc                                                             Lea
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Robert                                                           Merle
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Mickschl                                                         Mickschl
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7542                                                      xxx-xx-8297
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
                    Case 20-31362           Doc 1        Filed 05/14/20 Entered 05/14/20 16:12:39                             Desc Main
                                                           Document     Page 2 of 17
Debtor 1   Marc Robert Mickschl
Debtor 2   Lea Merle Mickschl                                                                        Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 309 North Badger Street
                                 Caledonia, MN 55921
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 HOUSTON
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
                    Case 20-31362            Doc 1          Filed 05/14/20 Entered 05/14/20 16:12:39                               Desc Main
                                                              Document     Page 3 of 17
Debtor 1    Marc Robert Mickschl
Debtor 2    Lea Merle Mickschl                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District    Minnesota                     When     6/19/19                Case number      19-31990
                                              District    Minnesota                     When     3/15/19                Case number      19-30764
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                    Case 20-31362            Doc 1        Filed 05/14/20 Entered 05/14/20 16:12:39                                  Desc Main
                                                            Document     Page 4 of 17
Debtor 1    Marc Robert Mickschl
Debtor 2    Lea Merle Mickschl                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
                    Case 20-31362              Doc 1        Filed 05/14/20 Entered 05/14/20 16:12:39                            Desc Main
                                                              Document     Page 5 of 17
Debtor 1    Marc Robert Mickschl
Debtor 2    Lea Merle Mickschl                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                    Case 20-31362           Doc 1        Filed 05/14/20 Entered 05/14/20 16:12:39                                    Desc Main
                                                           Document     Page 6 of 17
Debtor 1    Marc Robert Mickschl
Debtor 2    Lea Merle Mickschl                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Marc Robert Mickschl                                          /s/ Lea Merle Mickschl
                                 Marc Robert Mickschl                                              Lea Merle Mickschl
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     May 14, 2020                                      Executed on     May 14, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                    Case 20-31362              Doc 1          Filed 05/14/20 Entered 05/14/20 16:12:39                             Desc Main
                                                                Document     Page 7 of 17
Debtor 1   Marc Robert Mickschl
Debtor 2   Lea Merle Mickschl                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Craig W. Andresen                                              Date         May 14, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Craig W. Andresen #186557
                                Printed name

                                Craig W. Andresen, Attorney at Law
                                Firm name

                                2001 Killebrew Dr., Suite 150
                                Bloomington, MN 55425
                                Number, Street, City, State & ZIP Code

                                Contact phone     (952) 831-1995                             Email address

                                #186557 MN
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                              Document     Page 8 of 17


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ACENTEK
                      207 E CEDAR STREET
                      HOUSTON MN 55943



                      ADMIN RECOVERY LLC
                      45 EARHART DR STE 102
                      BUFFALO NY 14221



                      ALLIED INTERSTATE
                      PO BOX 4000
                      WARRENTON VA 20188



                      ALLIED INTERSTATE
                      3000 CORPORATE EXCHANGE DRIVE
                      COLUMBUS OH 43236



                      ALLTRAN FINANCIAL, LP
                      P.O. BOX 722910
                      HOUSTON TX 77272-2910



                      AMERICAN FAMILY MUTUAL INS
                      6000 AMERICAN PARKWAY
                      MADISON WI 53783



                      ARSRAT
                      PO BOX 33720
                      DETROIT MI 48232



                      ASCENDIUM EDUCATION GROUP
                      2501 INTERNATIONAL LANE
                      MILWAUKEE WI 53704



                      BEST BUY
                      BEST BUY CREDIT SERVICES
                      PO BOX 688910
                      DES MOINES IA 50368-8910
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                          Document     Page 9 of 17



                  BEST BUY / HSBC RETAIL
                  PO BOX 5238
                  CAROL STREAM IL 60197-5238



                  CAPITAL ONE
                  PO BOX 30285
                  SALT LAKE CITY UT 84130-0285



                  CAPITAL ONE
                  PO BOX 30281
                  SALT LAKE CITY UT 84130



                  CAPITAL ONE HELZBERG
                  PO BOX 30285
                  SALT LAKE CITY UT 84130



                  CITIBANK
                  PO BOX 6000
                  THE LAKES NV 89163-6000



                  CITIBANK
                  PO BOX 790034
                  SAINT LOUIS MO 63179



                  CITY OF CALEDONIA
                  231 EAST MAIN STREET
                  PO BOX 232
                  CALEDONIA MN 55921



                  COMENITY BANK
                  BANKRUPTCY DEPT
                  PO BOX 83043
                  COLUMBUS OH 43218-2273



                  COMENITY BANK HERBERGERS
                  PO BOX 182789
                  COLUMBUS OH 43218
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                         Document     Page 10 of 17



                  COMENITY BANK TORID
                  PO BOX 182125
                  COLUMBUS OH 43218



                  COMENITY BANK VICTORIA SERCRET
                  PO BOX 182125
                  COLUMBUS OH 43218



                  CONVERGENT OUTSOURCING INC
                  800 SW 39TH ST
                  RENTON WA 98057



                  COULEE REGION MUNICIPAL COURT
                  415 MAIN STREET
                  ONALASKA WI 54650



                  CREDENCE RESOURCE MGMT LLC
                  PO BOX 1253
                  SOUTHGATE MI 48195-0253



                  CREDENCE RESOURCE MGMT LLC
                  PO BOX 2147
                  SOUTHGATE MI 48195-4147



                  CREDIT COLLECTION SERVICES
                  725 CANTON ST
                  NORWOOD MA 02062



                  CREDIT ONE BANK
                  PO BOX 98873
                  LAS VEGAS NV 89193



                  CREDIT ONE BANK
                  PO BOX 60500
                  CITY OF INDUSTRY CA 91716-0500
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                         Document     Page 11 of 17



                  CULLIGAN
                  PO BOX 217
                  LA CROSSE WI 54603



                  DIRECT TV
                  507 PRUDENTIAL ROAD
                  HORSHAM PA 19044



                  DIRECT TV
                  610 WALTHAM WAY
                  MCCARRAN NV 89434



                  DIVERSIFIED ADJUSTMENT
                  PO BOX 32145
                  FRIDLEY MN 55432



                  DIVERSIFIED ADJUSTMENT
                  10550 DEERWOOD PARK BLVD #309
                  JACKSONVILLE FL 32256



                  DOLLAR GENERAL
                  C/O TRIDENT ASSET MGMT
                  PO BOX 888424
                  ATLANTA GA 30356



                  ERC
                  PO BOX 57610
                  JACKSONVILLE FL 32241



                  FITZPATRICK SKEMP & ASSOCIATES
                  123 7TH STREET SOUTH
                  LA CROSSE WI 54601



                  FMA ALLIANCE, LTD
                  PO BOX 2409
                  HOUSTON TX 77252-2409
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                         Document     Page 12 of 17



                  FRED MEYERS JEWELER
                  SYNCHRONY BANK
                  PO BOX 960061
                  ORLANDO FL 32896-0061



                  GE CAPITAL RETAIL BANK
                  PO BOX 965004
                  ORLANDO FL 32896



                  GEICO
                  ONE GEICO PLAZA
                  BETHESDA MD 20810-0001



                  GENERAL ELECTRIC
                  C/O NATIONAL RECOVERY CENTER
                  PO BOX 620130
                  ATLANTA GA 30362



                  GENESIS BC CELTIC BANK
                  268 SOUTH STATE ST STE 300
                  SALT LAKE CITY UT 84111



                  GM FINANCIAL
                  PO BOX 78143
                  PHOENIX AZ 85062-8143



                  GM FINANCIAL
                  PO BOX 183621
                  ARLINGTON TX 76096-3621



                  GREAT LAKES HIGHER EDUCATION
                  2401 INTERNATIONAL LANE
                  MILWAUKEE WI 53704



                  HG ORTHODONTICS
                  1200 MAIN STREET
                  LA CROSSE WI 54601
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                         Document     Page 13 of 17



                  HILLSIDE ANIMAL HOSPITAL
                  W5706 STATE HWY 33 TRUNK
                  LA CROSSE WI 54601



                  INGERSOLL RAND
                  2505 KENNEDY ST NE #2505
                  MINNEAPOLIS MN 55413



                  INTERNAL REVENUE SERVICE
                  STOP 5700
                  30 EAST 7TH STREET SUITE 1222
                  ST PAUL MN 55101-4940



                  INTERNAL REVENUE SERVICE
                  PO BOX 7346
                  PHILADELPHIA PA 19101-7346



                  KAY JEWELERS
                  PO BOX 740425
                  CINCINNATI OH 45274-0425



                  KAY JEWELERS
                  375 GHENT RD
                  AKRON OH 44333



                  KOHLS
                  PO BOX 2983
                  MILWAUKEE WI 53201



                  KOHLS
                  PO BOX 3115
                  MILWAUKEE WI 53201-3115



                  MARINE CREDIT UNION
                  127 WEST AVE NORTH
                  LA CROSSE WI 54601
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                         Document     Page 14 of 17



                  MAURICES
                  PO BOX 4144
                  CAROL STREAM IL 60197-4144



                  MAY CLINIC
                  PO BOX 790339
                  SAINT LOUIS MO 63179-0339



                  MAYO CLINIC
                  200 FIRST ST. SW
                  ROCHESTER MN 55905-0199



                  MERCHANTS & MEDICAL
                  CREDIT CORPORATION
                  6324 TAYLOR DRIVE
                  FLINT MI 48507-4685



                  MESSERLI & KRAMER PA
                  3033 CAMPUS DR SUITE 250
                  PLYMOUTH MN 55441



                  MIDLAND CREDIT MANAGEMENT INC
                  2365 NORTHSIDE DRIVE STE 300
                  SAN DIEGO CA 92108



                  MINNESOTA ENERGY RESOURCES
                  PO BOX 6040
                  CAROL STREAM IL 60197-1515



                  MINNESOTA ENERGY RESOURCES
                  PO BOX 3140
                  MILWAUKEE WI 53201-3140



                  MN DEPT OF REVENUE
                  551 BKY SECTION CEU DEPT
                  PO BOX 64447
                  ST PAUL MN 55164
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                         Document     Page 15 of 17



                  MN DEPT OF REVENUE
                  600 N ROBERT ST
                  SAINT PAUL MN 55101



                  MOORE SMILES DENTISTRY
                  1630 LOSEY BLVD SOUTH
                  LA CROSSE WI 54601



                  NATIONAL ENTERPRISE SYS INC
                  2479 EDISON BLVD UNIT A
                  TWINSBURG OH 44087-2340



                  PAWN AMERICA
                  1235 CROSSING MEADOWS
                  ONALASKA WI 54650



                  PINNACLE CREDIT SERVICES
                  PO BOX 10497
                  GREENVILLE SC 29603



                  PROFESSIONAL SERV BUREAU
                  911 LUND BLVD STE 100
                  PO BOX 548
                  ANOKA MN 55303



                  QUALIA COLLECTION SERVICES
                  PO BOX 4699
                  PETALUMA CA 94955



                  SELECT PORTFOLIO SERVICING
                  10401 DEERWOOD PARK BLVD
                  JACKSONVILLE FL 32256



                  SELECT PORTFOLIO SERVICING INC
                  PO BOX 65450
                  SALT LAKE CITY UT 84165-0450
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                         Document     Page 16 of 17



                  SPRINT
                  PO BOX 4191
                  CAROL STREAM IL 60197-4191



                  SPRINT
                  CORPORATE HEADQUARTERS
                  2001 EDMUND HALLEY DR
                  RESTON VA 20191



                  ST MARYS HOSPITAL
                  1216 SECOND ST SW
                  ROCHESTER MN 55902



                  STRATFORD CAREER INSTITUTE
                  1 CHAPMLAIN COMMONS UNIT 3
                  SAINT ALBANS VT 05478



                  TIMOTHY B DURTSCHE DDS
                  615 SOUTH 10TH STREET
                  BRAINERD MN 56401-4768



                  US DEPARTMENT OF EDUCATION
                  400 MARYLAND AVENUE SW
                  WASHINGTON DC 20202



                  USCB CORPORATION
                  PO BOX 75
                  ARCHBALD PA 18403



                  VANTAGE SOURCING
                  4930 WEST STATE HWY 52
                  SUITE 1
                  DOTHAN AL 36305



                  VERIZON WIRELESS
                  PO BOX 96081
                  BELLEVUE WA 98009-9681
Case 20-31362   Doc 1   Filed 05/14/20 Entered 05/14/20 16:12:39   Desc Main
                         Document     Page 17 of 17



                  WILFORD GESKE & COOK
                  7616 CURRELL BLVD STE 200
                  WOODBURY MN 55125-2296
